Citation Nr: 1543871	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1994 to November 1994 and in the U.S. Air Force from January 1997 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The May 2012 rating decision reopened the claim for service connection for a right knee disability and denied the claim for service connection for a right knee disability.   Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.


FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO denied a petition to reopen a claim for entitlement to service connection for a right knee disability; the Veteran did not perfect a Substantive Appeal (VA Form 9) and the decision became final.

2.  The evidence received since the February 1999 rating decision is cumulative or redundant of the evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.  



CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied the Veteran's petition to reopen a claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied in a February 2012 letter.  See Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  

At her May 2012 VA examination, the Veteran reported that she sought post-service treatment at Fort Bliss from 1997 to 2000 for her right knee.  The claims file does not contain any treatment records from Fort Bliss during this time period.  However, the Veteran did not submit any treatment records from Fort Bliss or authorize VA to seek such records on her behalf.  Moreover, the Board finds no indication that such records contain information that is inconsistent with or non-duplicative of treatment records contained within the claims file which adequately described the Veteran's right knee history and condition.  Therefore the Board finds that any error in the failure of VA to obtain the Veteran's Fort Bliss treatment records is harmless and a remand to obtain such records is unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

As noted above, the Veteran underwent a VA examination in May 2012.  In addition, the Veteran was afforded VA examinations in January 1995 and February 1996.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for a right knee disability was denied in April 1996 and April 1997; the Veteran did not appeal the decisions and they are final.  In a February 1999 rating decision, the RO denied the Veteran's petition to reopen her claim for service connection for a right knee disability.  In February 1999, the Veteran was advised of the rating decision and her appellate rights.  The Veteran submitted a timely NOD, but did not file a Substantive Appeal (VA Form 9) to perfect her appeal.  In addition, no evidence pertaining to the Veteran's claim was received within one year of the February 1999 rating decision.  Therefore, the February 1999 rating decision is final.  

In the February 1999 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right knee disability, because the RO found that the Veteran's right knee disability existed prior to service and there was no evidence that the condition was permanently worsened as a result of service.  

Since the Veteran's last prior final denial in February 1999, the record includes a new May 2012 VA examination.  Following an objective evaluation and review of the Veteran's medical records, the May 2012 VA examiner found that the Veteran's currently diagnosed right knee disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its normal progression by her military service.  The VA examiner found that the Veteran's service records document that the Veteran was discharged from the U.S. Army in 1994 for a right knee disability that existed prior to service, that in 1997, she received a waiver to enter the U.S. Air Force following a history of right knee surgery, and that she was discharged from the U.S. Air Force for a right knee disability that existed prior to service.  As the Veteran's right knee disability was recognized during basic training in February 1997, she had been restricted from activities and she was medically boarded within one month of her enlistment, the VA examiner opined that her right knee disability was less likely as not aggravated beyond its normal progression by her military service.  

The Board finds that the May 2012 VA examiner's opinion is redundant or cumulative of the evidence of record at the time of the last prior final decision.  The record shows that the RO considered the Veteran's service records and concluded that her right knee disability had both pre-existed service and had been aggravated by such service.  Although the Veteran had not previously received a VA opinion as to the etiology of her right knee disability, that May 2012 opinion supports the previously available evidence.  Therefore, the Board finds that the May 2012 VA examination, is cumulative and redundant of evidence already submitted, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened because no new and material evidence has been received demonstrating either that the Veteran's right knee disability did not pre-exist her active duty service or that her pre-existing right knee disability was aggravated by her active duty service.  See 38 C.F.R. § 3.304(b) (2015).


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


